


Exhibit 10.8

 

[g39732ky01i001.jpg]

 

CONSULTANCY SERVICES AGREEMENT

 

This CONSULTANCY SERVICES AGREEMENT (this “Agreement”) which has come into force
as of 29 September 2016 (the “Effective Date”)

 

BETWEEN:

 

Forbion Capital Partners Management Services B.V. a private limited liability
company having its registered office at Gooimeer 2-35, 1411 DC Naarden, the
Netherlands, (“Consultant”), and

 

The Board of Directors of uniQure N.V., a public limited liability company
organized and existing under the laws of the Netherlands, with registered
offices at Meibergdreef 61, 1105 BA Amsterdam, the Netherlands (“uniQure”);

 

WHEREAS:

 

Consultant has expertise pertaining to science, research, clinical development
and the management thereof in the life science business;

 

uniQure is a diversified human healthcare company engaged in the research,
design, development, production, distribution and marketing of therapeutic,
diagnostic, genetic and other medical products and services;

 

uniQure desires to retain the services from Consultant;

 

Consultant is willing to provide expert services and as coordinated by uniQure’s
Contact (“Contact”), to provide consultancy services to uniQure with respect the
services as specified in Schedule 1.

 

IT IS NOW AGREED AS FOLLOWS:

 

1.                                      Definitions and interpretation

 

1.1                               In this Agreement the following words and
phrases shall have the following meanings unless the context requires otherwise:

 

1.1.1                     “Affiliate” means any company, partnership or other
business entity which Controls, is Controlled by or is under common Control with
either Party. For the purposes of this definition “Control” means any of the
following: (i) the possession, directly or indirectly, of the power to direct
the management or policies of an entity, whether through ownership of voting
securities, by contract

 

visiting address

 

postal address

 

tel +31 (0)20 240 6000

Meibergdreef 63

 

P.O. Box 22506

 

fax +31 (0)20 240 6020

1105 BA Amsterdam

 

1100 DA Amsterdam

 

info@uniQure.com

The Netherlands

 

The Netherlands

 

www.uniQure.com

 

--------------------------------------------------------------------------------


 

or otherwise; (ii) ownership of fifty percent (50%) or more of the voting
securities entitled to vote for the election of directors in the case of a
corporation, or of fifty percent (50%) or more of the equity interest in the
case of any other type of legal entity; (iii) status as a general partner in any
partnership, or any other arrangement whereby a Party controls or has the right
to control the board of directors or equivalent governing body of a corporation
or other entity.

 

1.1.2                     “Agreement” means this document including any and all
schedules, appendices and other addenda to it as may be added and/or amended
from time to time in accordance with the provisions of this document.

 

1.1.3                     “Business Day” means 9.00 am to 5.00 pm local time on
a day other than a Saturday, Sunday, bank or other public holiday in the
Netherlands.

 

1.1.4                     “Competent Authority” means any local or national
agency, authority, department, inspectorate, minister, ministry official
parliament or public or statutory person (whether autonomous or not) of any
government or of any country having jurisdiction over either any of the
activities contemplated by this Agreement or the Parties or over the development
or marketing of medicinal products including the European Commission, the Court
of First Instance and the European Court of Justice.

 

1.1.5                     “Confidential Information” means any and all Know How
and any information relating to any Party’s business affairs or finances which
is received pursuant to this Agreement by uniQure or its Affiliates from
Consultant or by Consultant from uniQure in whatever form such Know How or other
information may be disclosed and includes Know How within Results in relation to
which uniQure will be considered a Disclosing Party and Consultant a Receiving
Party notwithstanding that Consultant may have generated or created such Know
How.

 

1.1.6                     “Consultant Agent” means [Sander van Deventer] [such
person as may be mutually agreed by uniQure and Consultant from time to time]

 

1.1.7                     “Disclosing Party” means the Party which discloses
confidential information to the other Party.

 

1.1.8                     “Documents” means analyses, books, CD-ROM, charts,
comments, computations, designs, discs, diskettes, files, graphs, ledgers,
notebooks, paper, photographs, plans, records, recordings, reports, research
notes, tapes and any other graphic or written data or other media on which Know
How is permanently stored and other computer information storage means, and
advertising and promotional materials of any nature whatsoever including
preparatory materials for the same.

 

2

--------------------------------------------------------------------------------


 

1.1.9                     “Know How” means any unpatented technical and any
other information which is not in the public domain including information
comprising or relating to concepts, discoveries, data, designs, formulae, ideas,
inventions, methods, for example methods for analysis, models, assays, research
plans, procedures, designs for experiments and tests and results of
experimentation and testing (including results of research or development),
clinical management processes, methods for medical treatment, processes
(including manufacturing processes, specifications and techniques and diagnostic
techniques and algorithms), laboratory records and reports, chemical,
pharmacological, toxicological, clinical, analytical and quality control data,
trial data, case report forms, data analyses, reports or summaries and
information contained in submissions to (whether or not actually submitted) and
information from ethical committees, scientific committees and regulatory and
other authorities (and preparatory documents). Know How includes Documents
containing Know How and includes any rights including copyright, database or
design rights protecting such Know How.

 

1.1.10              “Legal Requirement” means any present or future law,
regulation, directive, instruction, direction or rule of any Competent Authority
or regulatory authority including any amendment, extension or replacement
thereof which is from time to time in force.

 

1.1.11              “Parties” means uniQure and the Consultant and “Party” means
either of uniQure or the Consultant.

 

1.1.12              “Patent Rights” means all patents and patent applications
and any patents issuing therefrom, and any reissues, extensions, registrations,
continuations, divisions, continuations-in-part, reexaminations, substitutions
or renewals thereof, and supplementary protection certificates based thereon.

 

1.1.13              “Person” means an individual, sole proprietorship,
partnership, limited partnership, limited liability partnership, corporation,
limited liability company, business trust, joint stock company, trust,
incorporated association, joint venture or similar entity or organisation,
including a government or political subdivision, department or agency of a
government.

 

1.1.14              “Receiving Party” means the Party which receives
Confidential Information from the other Party.

 

1.1.15              “Results” means (i) any and all Know How generated,
conceived or otherwise arising pursuant to the performance of the Services, and
(ii) any and all Patent Rights claiming, covering or otherwise based on
inventions forming part of or comprised in (i) above.

 

3

--------------------------------------------------------------------------------


 

1.1.16              “Consultant Services” or “Services” means the program of
activities to be performed by the Consultant as set out in Schedule 1, as
amended from time to time by agreement between the Parties.

 

2.                                      Consultant Services.

 

2.1                               uniQure hereby engages Consultant to provide
Consultant Services (as defined in Schedule 1) for uniQure and its Affiliates.
uniQure agrees that Consultant Agent shall provide the Consultant Services on
Consultant’s behalf. Consultant will use its best efforts to ensure that
Consultant Agent will perform and provide the Consultant Services in the time
frame set out in Schedule 1 and/or at uniQure’s request.

 

2.2                               Consultant agrees to use reasonable efforts to
make the Consultant Agent available to provide Consultant Services during the
term of this Agreement as requested by uniQure and as set out in Schedule 1.

 

2.3                               In the performance of the Consultant Services,
the Consultant shall, and Consultant agrees to use its best efforts to ensure
that Consultant Agent shall, comply with all professional standards and
guidelines and all applicable laws, rules and regulations of any government or
governmental body having jurisdiction.

 

3.                                      Compensation for Services.

 

3.1                               Consultant Services: uniQure shall pay
Consultant a fee for the Consultant Services provided by Consultant Agent as set
forth in the attached Fee Schedule (Schedule 2). uniQure shall remit payment of
the fee to the Consultant after the end of each month, or as otherwise provided
for in Schedule 2, within 30 days of presentation of the Consultant’s relevant
invoice.

 

3.2                               uniQure shall pay for Consultant Agent’s
documented reasonable traveling expenses, including reasonable lodging and meal
expenses, relating directly to the performance of the Consultant Services, as
per Schedule 2. uniQure shall not pay for upgrades or for any travel or
subsistence expenses for spouses or non-Consultant travel companions. Travel and
accommodations shall be booked through uniQure’s Contact/preferred travel vendor
unless agreed otherwise between Contact and Consultant prior to each travel
occasion.

 

3.3                               Save for where the payment of Value Added Tax
is properly chargeable on the fees paid by uniQure to the Consultant under
Schedule 2, the Consultant shall be solely responsible for payment of all taxes,
contributions or any other mandatory charges which, as a result of Consultant
Services, may or are imposed on Consultant. The Consultant warrants that he will
make orderly payments of his tax liabilities for the remuneration received from
uniQure under this Agreement. The Consultant hereby

 

4

--------------------------------------------------------------------------------


 

undertakes and guarantees to indemnify and hold uniQure harmless from any and
all related claims.

 

4.                                      Independent Contractor Status.

 

4.1                               It is understood and agreed between the
parties that during the period Consultant renders Consultant Services hereunder,
all of its and Consultant Agent’s activities shall be undertaken and performed
as an independent contractor and not an employee of uniQure for purposes of the
activities performed under this Agreement, which shall be considered as a
commission agreement. Consultant, or its representatives, shall not in any way
represent itself to be an employee, partner, joint venture, agent or officer of
or with uniQure.

 

4.2                               Consultant will be solely and unconditionally
responsible for any and all taxes, social security or other applicable
withholding and other self-employment tax obligations with respect to payments
made to Consultant under this Agreement and for maintaining adequate workers’
compensation insurance coverage in any relevant jurisdiction.

 

5.                                      Assignment and Subcontracting.

 

Consultant may not assign this Agreement or subcontract its obligations
hereunder to another person or entity without the express prior written
permission of uniQure. uniQure may assign this Agreement to an Affiliate. .

 

6.                                      Term and Termination.

 

6.1                               Term. Unless earlier terminated, the term of
this Agreement shall commence on the Effective Date and shall continue until 28
February 2017, unless sooner terminated in accordance with the provision of this
Section 6.

 

6.2                               Termination. Either Party may terminate this
Agreement without cause upon five (5) days written notice.

 

6.3                               Effect of Termination. Upon termination of
this Agreement, neither the Consultant nor uniQure shall have any further
obligations under this Agreement, except that any liabilities accrued through
the date of termination and Sections 7, 9 and 10 shall survive termination.

 

6.4                               Consultant and uniQure Contact will discuss
extension of Services and if mutually agreed will sign such extension to the
Consultant Services Agreement prior to 1 February 2017.

 

6.5                               This Agreement constitutes the entire
agreement and understanding between the Parties and supersedes all prior oral or
written understandings, arrangements, representations or agreements between them
and/or between uniQure and Consultant

 

5

--------------------------------------------------------------------------------


 

relating to the subject matter of this Agreement provided that this does not
remove any right of action by either Party in respect of any fraudulent
misrepresentation, fraudulent concealment or other fraudulent action.

 

7.                                      Non-disclosure.

 

Unless otherwise agreed in this Agreement (including its amendments), Consultant
shall not (and shall use best efforts to ensure that Consultant Agent does not)
disclose any information, written or oral, relating to this Agreement, to any
amendment hereto, or to the performance hereunder to any third party without
uniQure’s express prior written consent, however that no such consent shall be
required when such disclosure is prescribed by applicable law.

 

8.                                      Warranties and Conflicting Obligations.

 

8.1                               Consultant hereby warrants, represents,
undertakes and agrees that as at the date of the Agreement:

 

8.1.2                     Consultant is free to enter into this Agreement which
will upon its due execution constitute legal and binding obligations upon it
enforceable against Consultant in accordance with its terms.

 

8.1.3                     Consultant is under no obligation to any third party
which would prevent Consultant from carrying out Consultant’s duties and
obligations under this Agreement or which is inconsistent with the provisions
contained herein.

 

9.                                      Confidentiality.

 

9.1                               uniQure and Consultant have agreed that
Confidential Information may be exchanged between the parties, and to keep any
such information secret and confidential.

 

9.2                               Except to the extent expressly authorized by
this Agreement or otherwise agreed in writing, each Receiving Party in
possession of Confidential Information shall maintain such Confidential
Information as confidential and use it only for the purposes of this Agreement
in accordance with this Section 9. This obligation shall survive expiration or
termination of this Agreement, so long as the exceptions set out below in the
next subsequent paragraph do not apply to the relevant Confidential Information.
Each Party shall guard such Confidential Information using the same degree of
care as it normally uses to guard its own confidential, proprietary information
of like importance, but in any event no less than reasonable care.
Notwithstanding the foregoing, the Receiving Party shall be relieved of the
confidentiality and limited use obligations of this Agreement to the extent that
the Receiving Party establishes by written evidence that:

 

9.2.1                     the Confidential Information was previously known to
the Receiving Party from sources other than the Disclosing Party at the time of
disclosure and other than under an obligation of confidentiality;

 

6

--------------------------------------------------------------------------------


 

9.2.2                     the Confidential Information was generally available
to the public or otherwise part of the public domain at the time of its
disclosure;

 

9.2.3                     the Confidential Information became generally
available to the public or otherwise part of the public domain after its
disclosure to the Receiving Party other than through any act or omission of the
Receiving Party in breach of this Agreement;

 

9.2.4                     the Confidential Information is acquired in good faith
in the future by the Receiving Party from a Third Party who has a lawful right
to disclose such information and who is not under an obligation of confidence to
the Disclosing Party with respect to such information; or

 

9.2.5                     the Confidential Information is subsequently developed
by or on behalf of the Receiving Party without use of the Disclosing Party’s
Confidential Information.

 

9.3                               Notwithstanding the above obligations of
confidentiality and non-use a Receiving Party may:

 

9.3.1                     where the Receiving Party is uniQure, disclose
Confidential Information to a Competent Authority as reasonably necessary to
obtain approval to market and sell its pharmaceutical products in a particular
jurisdiction to the extent consistent with the licenses granted under terms of
this Agreement; and

 

9.3.2                     disclose Confidential Information: (i) to the extent
such disclosure is reasonably necessary to comply with the order of a court; or
(ii) to the extent such disclosure is required to comply with a Legal
Requirement, including to the extent such disclosure is required in publicly
filed financial statements or other public statements under rules governing a
stock exchange (e.g., the rules of the United States Securities and Exchange
Commission, NASDAQ, NYSE, UKLA, EURONEXT or any other stock exchange on which
securities issued by either Party may be listed); provided, to the extent
possible such Receiving Party shall provide the Disclosing Party with a copy of
the proposed text of such statements or disclosure at least five (5) Business
Days in advance of the date on which the disclosure is to be made to enable the
other Party to review and provide comments, unless a shorter review time is
agreed;

 

9.3.3                     where the Receiving Party is uniQure, disclose
Confidential Information by filing or prosecuting Patent Rights, the filing or
prosecution of which is contemplated by this Agreement, without violating the
above secrecy provision; and

 

9.3.4                     disclose Confidential Information to such Receiving
Party’s employees, Affiliates, contractors (including clinical researchers),
distributors, licensee’s, agents, consultants, as such Receiving Party
reasonably determines is necessary to receive the benefit of any rights granted
or available to it under

 

7

--------------------------------------------------------------------------------


 

this Agreement or to fulfill its obligations pursuant to this Agreement
provided, however, any such persons must be obligated to substantially the same
extent as set forth in this Section 9 to hold in confidence and not make use of
such Confidential Information for any purpose other than those permitted by this
Agreement.

 

9.4                               The Consultant understands that uniQure may
have certain reporting obligations under the U.S. Physician Payments Sunshine
Act and various state laws with respect to the transparency and disclosure of
the Consultant’s compensation and expenses for the Services provided pursuant to
this agreement. The Consultant acknowledges and agrees that uniQure may disclose
such information as uniQure, in its own judgment, determines to be necessary to
comply with these transparency and disclosure requirements. uniQure will not
publish or provide financial information relating to Services provided by
uniQure to third parties without the Consultant’s prior consent, unless such
publication or provision is necessary to comply with Legal Requirements.

 

10.                               Intellectual Property

 

10.1                        Consultant agrees that all Know How, Patent Rights
and Results developed hereunder, if any, shall be the property of uniQure.

 

10.2                        Consultant hereby assigns with full title guarantee
to uniQure all property, right, title and interest in and to any Know How,
Patent Rights and/or Results.

 

10.3                        The Consultant shall not use nor permit the use of
the Results for any purpose whatsoever other than the conduct of the Services
provided always that this restriction shall cease to apply to any Know How
within Results which is no longer subject to the confidentiality obligations
pursuant to Section 9.

 

10.4                        In addition to the other obligations hereunder the
Consultant shall (and shall use best efforts to ensure that Consultant Agent
shall) at the request and cost of uniQure:

 

10.4.1              execute all such documents and do all such acts as may be
reasonably necessary to vest Results in the name of uniQure;

 

10.4.2              at any time execute any further documents and carry out any
acts and do all such further things reasonably required to give effect to this
Agreement.

 

10.7                        The Consultant hereby irrevocably appoints uniQure
to be the attorney or agent of Consultant in its name and on its behalf to do
all such acts and things and to sign all deeds and documents as may be necessary
in order to give uniQure the full benefit of the provisions of this Agreement.

 

8

--------------------------------------------------------------------------------

 

13.                               Notices.

 

Any notice required or permitted under this Agreement shall be in writing
delivered personally or by facsimile (and promptly confirmed by personal
delivery or courier) or courier, postage prepaid (where applicable), addressed
to the other party at its address indicated in the first paragraph of this
Agreement, or to such other address as the addressee shall have last furnished
in writing to the addressor and shall be effective upon receipt by the
addressee, except that any notices or communications pursuant to Section 2.1 or
Schedule 1 may be transmitted by electronic mail (email).

 

14.                               Governing Law.

 

This Agreement shall be governed by the laws of the Netherlands, without giving
effect to the conflict or choice of law provisions thereof. All disputes between
the Parties arising under, out of or relating to this Agreement or arising out
of the circumstances and relationships contemplated by this Agreement shall be
subject to the non-exclusive jurisdiction of the Dutch Courts.

 

15.                               Waiver

 

15.1                        Save as expressly provided in this Agreement neither
Party shall be deemed to have waived any of its rights or remedies whatsoever
provided by law or under this Agreement unless the waiver is made in writing,
signed by a duly authorized representative of that Party and may be given
subject to any conditions thought fit by the grantor. Unless otherwise expressly
stated any waiver shall be effective only in the instance and for the purpose
for which it is given.

 

15.2                        No delay or failure of any Party in exercising or
enforcing any of its rights or remedies whatsoever shall operate as a waiver of
those rights or remedies or so as to preclude or impair the exercise or
enforcement of those rights or remedies. No single or partial exercise or
enforcement of any right or remedy by any Party shall preclude or impair any
other exercise or enforcement of that right or remedy by that Party.

 

16.                               Survivability.

 

Should any part, term or provision of this Agreement or any attachment, schedule
or document related to this Agreement be held by a court of law, competent
authority or self regulatory committee to be void, invalid, or unenforceable,
the validity of this Agreement as a whole shall not be affected or impaired
thereby. Parties shall negotiate on a provision that comes closest to the
desired purpose.

 

9

--------------------------------------------------------------------------------


 

17.                               Miscellaneous

 

This Agreement may be executed in any number of counterparts, each of which when
executed and delivered by facsimile, electronic transmission or by mail delivery
is an original and all of which together evidence the same agreement.

 

IN WITNESS WHEREOF the Parties have executed this document the day and year
first above written.

 

 

Signed for and on behalf of the Board of Directors of uniQure N.V.

 

 

/s/ Philip Astley-Sparke

 

By: Philip Astley-Sparke

 

Title: Chairman

 

Date:

30 September 2016

 

 

 

Signed for and on behalf of Forbion Capital Partners Management Services B.V.

 

 

 

 

By:

 

Title:

 

Date:

 

 

10

--------------------------------------------------------------------------------


 

Schedule 1 - Overview of CONSULTANT Services:

 

Consult on and assist in guiding the Research portfolio of uniQure and to that
extent support the Chief Science Officer.

 

Consult on and assist in guiding the Clinical programs of uniQure and to that
extent support the Chief Medical Officer.

 

uniQure’s contact will be such person as may be designated from time to time by
the Chief Executive Officer of uniQure N.V.

 

11

--------------------------------------------------------------------------------


 

SCHEDULE 2. OVERVIEW OF FEE, PAYMENT, TRAVEL AND INCIDENTALS

 

Fee Schedule:

 

·                  € 2,500 = per day of provision of Consultant Services.

 

·                  € 0.19 per kilometer travel compensation with a maximum of 75
km per direction.

 

·                  A minimum number of two days per week will be spent by
Consultant Agent on the Services as outlined in Schedule 1.

 

·                  No later than 10 working days from the end of each calendar
month Consultant may submit a signed and dated overview demonstrating that the
hours that have been spent on services the previous month, that have been agreed
between Consultant and Contact to be performed.

 

·                  The total amount due for Consultant Services (hereunder or
pursuant to any other agreements between the parties) shall in no event exceed
US$120,000 (approximately €105,000) during any 12 month period.

 

·                  Invoices may be sent to finance@uniqure.com.

 

Consultant Travel/Transportation/Accommodations:

 

1.                                      Air/Train Reservations: Consultant is
required to arrange all necessary airline, train, and hotel reservations through
uniQure’s Contact within the uniQure’s Travel Policy. Consultant is urged to
confirm his travel arrangements to the travel agency/Contact as early as
possible upon receiving the final itinerary and program scheduling.
Airline/train tickets will be booked as “nonrefundable,” to ensure the lowest
available fare. All tickets will be booked at coach class, and all upgrades are
at Consultant’s expense. For airline travel in excess of six hours, business
class will be provided. When possible, electronic tickets will be booked. In the
event that a meeting Consultant was due to attend is canceled in which paper
tickets have been utilized, Consultant must promptly return all unused tickets
to uniQure’s travel agency via overnight services.

 

If Consultant is combining travel to and from a meeting where Services will be

 

12

--------------------------------------------------------------------------------


 

rendered with other business-related or personal travel, uniQure’s travel agency
will only prepay tickets for the appropriate portions of the itinerary.

 

2.                                      Hotel: Hotel reservations will be
arranged by Contact/ uniQure’s travel agency and if possible prepaid by uniQure
on Consultant’s behalf. Consultant will be reimbursed for any reasonable
incidental expenses. Any travel companion related expenses shall be paid by
Consultant. All upgrades are at Consultant’s sole expense.

 

3.                                      Ground Transportation: To the extent
possible, uniQure shall arrange for ground transportation and arrange for
prepayment of such arrangements. In the event that uniQure does not provide
ground transportation, Consultant will be reimbursed as follows:

 

·                  Taxis: Full fare plus tip, signed receipts required

·                  Rental Car: Use of a rental car should be avoided but will be
reimbursed if it is the only available option and full documentation is
received.

 

4.                                      Driving: If Consultant chooses to drive
his or her own car to a meeting to render Services, Consultant will be
reimbursed in accordance with uniQure’s policy.

 

Consultant Incidental Expenses:

 

All reasonable incidental expenses related to the delivery of the Consultant
Services will be reimbursed.

 

How to Report Expenses: In accordance with uniQure requirements, original,
itemized receipts must substantiate all business travel-related/incidental
expenses. Receipts should include the cost, date/time, and location at which a
service was rendered/a purchase made. Expenses must be received within sixty
(60) days of the day at which related costs were incurred or they will not be
reimbursed.

 

13

--------------------------------------------------------------------------------
